UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7271


FRED LEWIS WILSON,

                Plaintiff – Appellant,

          v.

c/o STALLARD; c/o EVERIDGE,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00237-gec-mfu)


Submitted:   November 18, 2010              Decided:   December 2, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Lewis Wilson, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fred Lewis Wilson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)(1) (2006) for failure to state a claim upon which

relief may be granted.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Wilson v. c/o Stallard, No. 7:10-cv-

00237-gec-mfu (W.D. Va. Aug. 19, 2010).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2